Citation Nr: 1328936	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  08-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill or MGIB).



REPRESENTATION

Appellant represented by:	Daniel R. Devoy, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, to schedule the Veteran for a video-conference hearing.  That hearing was held before the undersigned in March 2013.  A copy of the hearing transcript is associated with the Virtual VA electronic records storage system.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A claimant filing for educational benefits has a right to be advised by VA of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 21.1031.  Additionally, VA has a duty to assist under 38 C.F.R. § 21.1032 in making reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.

Here, the RO has not provided notice complying with 38 C.F.R. § 21.1031 on the basis that the undisputed facts demonstrate that the Veteran has no eligibility for MGIB benefits.  See 38 C.F.R. § 21.1031(b).  At this time, the Board finds that the claim cannot be denied as a matter of law - which triggers VA's duty to notify and assist the Veteran.

The Veteran seeks entitlement to educational assistance under the MGIB.  Pertinent to this case, the Veteran must both establish that (1) she meets the eligibility requirements for MGIB benefits codified at 38 U.S.C.A. § 3011 and (2) that she is not time-barred for obtaining MGIB benefits under 38 U.S.C.A. § 3031.

A.  Eligibility

The eligibility requirements for Chapter 30 educational benefits are codified at 38 U.S.C.A. § 3011.  In general, a veteran must complete three continuous years of active duty commencing after June 30, 1985, and receive an honorable discharge.  38 U.S.C.A. § 3011(a)(1)(A)(I); 38 C.F.R. § 21.7042 (2012).  As the Veteran does not meet these requirements, she might still be eligible if she was released or discharged from active duty:

(i) for a service-connected disability, or 
(ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected, or 
(iii) under 10 U.S.C. 1173 (hardship discharge), or 
(iv) for convenience of the government - (a) after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (b) after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years, or
(v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or 
(vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  

38 C.F.R. § 21.7042(a)(5).  See also 38 U.S.C.A. § 3011(a)(1)(A)(ii).

Historically, the Veteran enlisted in the U.S. Army on September 20, 1990 for a period of 2 years and 20 weeks.  After failing several Army Physical Fitness Tests (APFTs) between April and June 1991, the Veteran was issued a Bar to Enlistment Certificate under Army Regulation (AR) 601-280 due to the failed APFT testing.  The Army subsequently granted her request for separation under Paragraph 16-5b, Chapter 16, AR 635-200 (Voluntary Separation of Soldiers Denied Reenlistment) then in effect.  

A July 2, 1991 Processing Letter informed the Veteran that she was released from active duty "not by reason of physical disability."  The Veteran was separated from active duty on July 11, 1991.  Her character of discharge was designated as honorable.

The Veteran first filed a claim for VA compensation in August 2006.  She has been awarded service connection for posttraumatic stress disorder (PTSD) due to military sexual assault (MST), which has been rated as 100 percent disabling effective August 4, 2006.  She is also service-connected for asthma aggravated during active service with a noncompensable rating effective August 4, 2006.

The Veteran first filed a claim for MGIB benefits in June 2007.  She contends that she is eligible for MGIB benefits under the exception listed at 38 C.F.R. § 21.7042(a)(5)(i) due to being discharged for a service-connected disability.  Notably, during service in May 1991, the Veteran identified her now service-connected asthma as interfering with her ability to complete her APFT.

The RO interprets all the exceptions listed in 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a)(5) as being dictated by the service department's reason for discharge - rather than a retroactive adjudication of the facts of record.  The Board finds no specific statutory or regulatory language which supports an interpretation that VA is bound by the service department reasons for discharge for all factors listed in 38 C.F.R. § 21.7042(a)(5).

The exception identified at 38 C.F.R. § 21.7042(a)(5)(iv) (convenience of government) clearly defers to the service departments determination.  Similarly, the regulation also specifies that 38 C.F.R. § 21.7042(a)(5)(vi) (a disability which interfered with duty) is to be determined by the service department.  The provisions of 38 C.F.R. § 21.7050 (pertaining to establishing the ending date of eligibility) specifically state that, in determining whether a veteran was discharged or released from active duty for a medical condition which preexisted that active duty, VA will be bound by a decision made by a competent military authority - which is a factor listed at 38 C.F.R. § 21.7042(a)(5)(ii).

Yet, the Board finds no specific language which states that VA is bound by a service department determination that the Veteran was discharged for reason other than service-connected disability.  

Here, the Board finds statutory and regulatory language which specifies that the service department's determination is controlling for two exceptions listed in 38 C.F.R. § 21.7042 (convenience of government and a disability which interfered with duty).  In another section, the regulations specifically state that VA is bound by a service department finding of discharge due to preexisting disability - which is another exception listed in 38 C.F.R. § 21.7042.  The silence as to who determines the reason for discharge regarding a service-connected disability in 38 C.F.R. § 21.7042(a)(5)(i) appears to be a deliberate omission - thus potentially demonstrating a legislative intent that VA is not bound by the military reason for decision as to whether a Veteran was in fact discharged due a service-connected disability and allow a merits adjudication by VA.  See generally Ventas, Inc. v. United States, 381 F.3d 1156, 1161 (Fed.Cir.2004) ("Where Congress includes certain exceptions in a statute, the maxim expressio unius est exclusio alterius presumes that those are the only exceptions Congress intended."); McCray v. McGee, 504 A.2d 1128, 1130 (D.C.1986) (quoting 2A Sutherland, Statutes and Statutory Construction § 47.23 (4th ed. 1984) for the proposition that, "when a legislature makes express mention of one thing, the exclusion of others is implied, because 'there is an inference that all omissions should be understood as exclusions'"). 

Here, the Board finds that a factual question may exist as to whether the Veteran was discharged due to physical and/or mental disability (the now service-connected asthma and PTSD) and is not convinced, at this point, that the RO has properly interpreted the meaning of 38 C.F.R. § 21.7042(a)(5)(i).

B.  Time limitation 

Assuming, arguendo, that the Veteran meets the general eligibility requirements of 38 U.S.C.A. § 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5)(i), she must also meet the time filing requirements of 38 U.S.C.A. § 3031 and 38 C.F.R. § 21.7050(a).  Generally, a veteran who entered active duty after June 1985 and who is eligible under the MGIB is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  The time limitation begins to run on the date of the veteran's last discharge or release from a period of active duty of ninety days or more of continuous service.  Id.

The law provides that VA shall grant an extension of the applicable delimiting period provided that the veteran applies for an extension within a specified time period, and that he/she was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible, and VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2).

The VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which the veteran's original period of eligibility ended, or one year from the date on which the veteran's physical or mental disability no longer prevented him/her from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a). 

For purposes of determining the commencing date of an award of educational assistance benefits under Chapter 30, the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  38 C.F.R. § 21.1029(b).

The Board observes that the criteria of 38 U.S.C.A. § 3031(d) were amended in 2011.  See Pub. Law. 111-377, § 201(a), 124 Stat. 4122 (Jan. 4, 2011).  However, these amendments do not apply to the case at hand as they only apply to preventions or suspensions of educational program pursuits that commence on or after August 1, 2011.

The Veteran was separated from active duty on July 11, 1991.  She first filed a claim for MGIB benefits in June 2007.  Thus, her application for MGIB benefits was received approximately 16 years after service separation and, thus, is not timely under 38 C.F.R. § 21.7050(a).

The Veteran has testified that she was discharged due to both physical and mental disability - asthma and PTSD.  However, as held above, the service department specifically determined that the Veteran had been released from active duty "not by reason of physical disability."  

The Veteran has generally described a lack of knowledge regarding her right to file for VA benefits.  She reports being turned away by VA representatives due to her short period of service reflected on her Department of Defense Form 214.  She also describes being discharged with severe PTSD, being under the psychological control of her assaulter, having attempted suicide within one year of service discharge, and not obtaining any help from the military or VA for her "insanity."  See VA Form 21-4138 received in February 2008.  

The Veteran has also testified that her service-connected PTSD causes her thoughts to be scattered and displaced, and interferes with her ability to focus and concentrate.  In short, the Veteran has raised a factual issue on appeal as to the date in which her service-connected asthma and/or PTSD no longer prevented her from beginning or resuming a chosen program of education - which would constitute the date of eligibility for purposes of determining the start of the 10 year time limit.  38 C.F.R. §§ 21.1033(c), 21.7051(a).

In addressing this question, the Board observes that the Veteran has reported pursuing general studies at Cosumnes River College from January 1986 to June 1987, an Associate's Degree at Sierra College from January 1987 to December 1989, general studies at American River College from August 1990 to June 1994, general studies at Midland Technical College from September 1991 to February 1992, general studies at Trident Technical College from September 1991 to February 1992, general studies at Houston Community College from February to June 1993, general studies at Union Institute & University from August 1994 to June 1995, cosmetology at Citrus Heights Beauty College from February to December 1996, general studies at Butte College from August to December 2000, and a human services degree at the University of Phoenix from February to April 2003.

Thus, facially, the Veteran appears to have demonstrated the physical and mental ability to begin a chosen program of education as of January 1986.  However, the Veteran has not had adequate notice of the eligibility and time-filing extension criteria to allow for a complete factual determination.  Furthermore, the Veteran has not been provided adequate notice that her entitlement to MGIB benefits could be significantly affected by a military correction of records under 38 C.F.R. § 20.7050(f).

In addition to providing the Veteran notice under 38 C.F.R. § 21.1031, the Board finds that VA has a duty to assist under 38 C.F.R. § 21.1032 to obtain her transcripts from Cosumnes River College, Sierra College, American River College, Midland Technical College, Trident Technical College, Houston Community College, Union Institute & University, Citrus Heights Beauty College, Butte College and the University of Phoenix. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice complying with 38 C.F.R. § 21.1031 on her eligibility for MGIB benefits under 38 C.F.R. § 20.7042 and the criteria for ending dates of eligibility under 38 C.F.R. § 21.7050, including her right to seek a correction of military records under 38 C.F.R. § 20.7050(f).  

2.  Assist the Veteran in obtaining transcripts from the following educational facilities: Cosumnes River College, Sierra College, American River College, Midland Technical College, Trident Technical College, Houston Community College, Union Institute & University, Citrus Heights Beauty College, Butte College and the University of Phoenix.

3.  The Veteran is hereby advised of her right to seek a correction of her military records which could substantially improve her chances of eligibility for MGIB benefits.  See 38 C.F.R. § 20.7050(f).  The Veteran should advise the RO if she requires an extension of time to seek correction of military records prior to further RO adjudication and/or appellate review by the Board.

4.  Thereafter, readjudicate the claim.  The RO is requested to adjudicate both the eligibility component under 38 C.F.R. § 20.7042 and the criteria for ending dates of eligibility under 38 C.F.R. § 21.7050 in the event the Board has a differing view of statutory interpretation.  The RO is free to supplement the record with any materials (e.g., legal, legislative, manual provisions, training letters, etc) which assists in the interpretation as to whether VA is bound by a service department determination as it concerns 38 C.F.R. § 21.7042(a)(5)(i).  If any benefit sought on appeal remains denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

